Electronically Filed
                                                        Supreme Court
                                                        SCWC-11-0000505
                                                        27-MAR-2012
                                                        09:04 AM



                        NO. SCWC-11-0000505

          IN THE SUPREME COURT OF THE STATE OF HAWAI#I


        STATE OF HAWAI#I, Respondent/Plaintiff-Appellee,

                                vs.

        RANDOLPH GOLDMAN, Petitioner/Defendant-Appellant.


         CERTIORARI TO THE INTERMEDIATE COURT OF APPEALS
       (ICA NO. CAAP-11-0000505; CASE NO. 1DTI-10-144505)

        ORDER REJECTING APPLICATION FOR WRIT OF CERTIORARI
  (By: Recktenwald, C.J., Nakayama, Acoba, and McKenna, JJ. and
     Circuit Judge Garibaldi, in place of Duffy, J., recused)

          Petitioner/defendant-appellant Randolph Goldman’s

application for writ of certiorari, filed on February 14, 2012,

is hereby rejected.

          DATED:   Honolulu, Hawai#i, March 27, 2012.

                               /s/ Mark E. Recktenwald

                               /s/ Paula A. Nakayama

                               /s/ Simeon R. Acoba, Jr.

                               /s/ Sabrina S. McKenna

                               /s/ Colette Y. Garibaldi